Case 17-19715        Doc 42     Filed 02/20/19     Entered 02/20/19 15:53:48          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 19715
         Jason D Lacey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/29/2017.

         2) The plan was confirmed on 08/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 02/01/2019.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-19715             Doc 42             Filed 02/20/19    Entered 02/20/19 15:53:48                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $2,516.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                 $2,516.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $2,403.23
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $112.77
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $2,516.00

 Attorney fees paid and disclosed by debtor:                             $200.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                           Class    Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for Direc   Unsecured         183.34        153.01           153.01           0.00       0.00
 AT&T Services, Inc                          Unsecured         160.78           NA               NA            0.00       0.00
 Becket & Lee                                Unsecured      1,038.00       1,038.47         1,038.47           0.00       0.00
 City of Chicago Department of Revenue       Unsecured      9,097.21       9,107.21         9,107.21           0.00       0.00
 Consolidated Pathology Consultants SC       Unsecured           0.00         15.55            15.55           0.00       0.00
 Department Stores National Bank             Unsecured      1,425.00       1,425.57         1,425.57           0.00       0.00
 Discover Bank                               Unsecured      4,735.00       4,735.23         4,735.23           0.00       0.00
 Midland Funding LLC                         Unsecured           0.00      1,442.34         1,442.34           0.00       0.00
 Midland Funding LLC                         Unsecured           0.00      3,753.38         3,753.38           0.00       0.00
 Midland Funding LLC                         Unsecured           0.00      2,408.42         2,408.42           0.00       0.00
 Midland Funding LLC                         Unsecured      1,372.00       1,372.24         1,372.24           0.00       0.00
 Midland Funding LLC                         Unsecured      1,146.00       1,146.45         1,146.45           0.00       0.00
 Portfolio Recovery Associates               Unsecured         996.00        996.36           996.36           0.00       0.00
 Portfolio Recovery Associates               Unsecured         906.00        906.61           906.61           0.00       0.00
 Portfolio Recovery Associates               Unsecured           0.00      2,714.80         2,714.80           0.00       0.00
 Presence Health                             Unsecured         109.52           NA               NA            0.00       0.00
 RCA Telecom Services, LLC                   Unsecured         179.44           NA               NA            0.00       0.00
 Resurgent Capital Services                  Unsecured      2,501.00       2,501.31         2,501.31           0.00       0.00
 St. Hillary Parish Church & School          Unsecured         225.00           NA               NA            0.00       0.00
 Synchrony Bank/Gap                          Unsecured           0.00           NA               NA            0.00       0.00
 TD Bank USA NA                              Unsecured      1,365.00       1,365.01         1,365.01           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-19715        Doc 42      Filed 02/20/19     Entered 02/20/19 15:53:48             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,081.96               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,516.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,516.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
